Citation Nr: 0507762	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in part, declined the 
veteran's request to reopen his previously-denied claim of 
entitlement to service connection for a bilateral foot 
condition.

Procedural history

The veteran served on active duty from July 1981 to January 
1989.

In February 1989, the veteran filed a claim for entitlement 
to service connection for a foot condition.  The RO denied 
the veteran's claim in an April 1989 rating decision.  The 
veteran did not appeal that decision.

Over the years, the veteran made attempts to reopen his 
claim, which were denied by the RO and which were not 
appealed by the veteran.  As discussed below, the most recent 
of those unappealed RO denials was in January 1999.  

The veteran's most recent attempt to reopen his claim of 
entitlement to service connection for a bilateral foot 
condition was made in May 2000.  In a March 2002 rating 
decision, the RO determined, in part, that new and material 
evidence had not been received which was sufficient to reopen 
his claim of entitlement to service connection for a 
bilateral foot condition.  The veteran perfected his current 
appeal to the March 2002 rating decision with the timely 
submission of a substantive appeal (VA Form 9) in June 2003.

Matters not on appeal

The RO also determined in the March 2002 decision that new 
and material evidence had not been received which was 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left testicle condition.  However, 
the veteran's notice of disagreement indicated that the 
veteran wished to appeal the decision only as to the 
bilateral foot condition.  Therefore, the issue of whether 
new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left testicle condition is not in 
appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (2004); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [a NOD initiates 
appellate review in the VA administrative adjudication 
process]. 

It appears from a February 2005 appellant's brief that the 
veteran's representative seems to be raising a claim that 
there was clear and unmistakable error (CUE) in the April 
1989 rating decision.  See 38 C.F.R. § 3.105 (2004).  That 
issue has not yet been addressed by the RO, and is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  In January 1999, the RO denied the reopening of the claim 
of entitlement to service connection for a bilateral foot 
condition.

2.  The evidence associated with the claims folder subsequent 
to the RO's January 1999 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision denying the reopening of 
the previously denied claim of entitlement to service 
connection for a bilateral foot condition is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  Since the January 1999 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a bilateral 
foot condition; therefore, the claim of entitlement to 
service connection for a bilateral foot condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
bilateral foot condition.  As noted in the Introduction, in 
January 1999 the RO determined that the claim of entitlement 
to service connection for a bilateral foot condition had not 
been reopened.  Implicit in the veteran's presentation is the 
contention that new and material evidence has been received 
which is sufficient to reopen the claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2003 statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  More significantly, letters were 
sent to the veteran in February 2001 and February 2002 which 
were specifically intended to address the requirements of the 
VCAA.  Those letters detailed the evidence needed to 
substantiate a claim for service connection and detailed what 
type of evidence would be considered new and material in 
order to reopen his claim.  Specifically, the veteran was 
advised that VA had obtained his service medical records and 
would obtain any private or VA medical records identified by 
him.  Thus, the February 2001 and February 2002 VCAA letters 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 letter, the RO informed the veteran that the RO 
would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
scheduled if necessary to make a decision in his claim. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The February 2001 letter informed the 
veteran: "If you have any private treatment records you 
would like us to assist you in obtaining, then on the 
enclosed VAF(s) 21-4142 [Authorization for the Release of 
Information], provide the name and address of doctors and/or 
hospitals providing treatment to your claimed service 
connected disability." 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 letter requested that 
the veteran "Send the information describing additional 
evidence or the evidence itself to the address at the top of 
this letter."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the February 2001 and February 2002 VCAA 
letters and the June 2003 SOC together properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the February 2001 
letter requested a response within 60 days and the February 
2002 letter requested a response within 30 days, the February 
2002 letter also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claims were 
adjudicated by the RO in March 2002, prior to the expiration 
of the one-year period following the February 2002 
notification letter, does not render the RO's notice invalid 
or inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on claims before the expiration of the one-year 
period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims, by rating 
decision in March 2002.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
finally disallowed claims may be reopened when new and 
material evidence is presented or secured with respect to 
those claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in May 2000, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case a January 1999 rating decision.

The "old" evidence

At the time of the January 1999 RO decision, the evidence 
included the veteran's service medical records.  The 
veteran's May 1981 entrance examination was normal in regards 
to the veteran's feet.  Over the course of his period of 
service, the veteran presented to the podiatry clinic 
numerous times with complaints as to pain in his feet, was 
given a diagnosis of pes planus and was placed on limited 
profile a number of times as a result.  At the time of the 
veteran's separation examination in February 1988, the 
veteran indicated "foot trouble" in the report of medical 
history; an assessment of pes planus was made on the 
veteran's report of medical examination.

The veteran filed his initial claim for service connection in 
February 1989, which was denied by the RO in an April 1989 
rating decision.  The RO noted that service connection was 
denied for pes planus because it was "indicated to be of a 
minimal degree and felt to be congenital in nature without 
aggravation shown during active service."  The veteran did 
not appeal that rating decision.

The veteran attempted to reopen his claim of entitlement to 
service connection for a bilateral foot condition on several 
occasions over the years, beginning in February 1990.  [The 
RO did not treat the February 1990 letter from the veteran as 
a notice of disagreement concerning the April 1989 decision, 
as the veteran had not indicated his disagreement with that 
decision.  See 38 C.F.R. § 20.201.]   The veteran submitted 
VA outpatient records dated beginning in February 1990 from 
the VA Medical Center in St. Louis, Missouri that noted the 
veteran's bilateral pes planus and pain in the feet.  In a 
July 1990 letter, the RO stated that the evidence did not 
show that the veteran's foot problems were incurred in or 
aggravated by service.  

After the veteran again attempted to reopen his claim in May 
1993, the RO, in a July 1993 letter, indicated that 
"evidence of the current status of a disability for which 
service connection has been denied is not new and material 
evidence to establish service connection," because it did 
not show incurrence or aggravation of a chronic disability of 
the feet during active service.    

The veteran continued to submit outpatient treatment records, 
asking that the RO obtain updated outpatient treatment 
records.  VA outpatient records noted chronic foot pain in 
January 1996, complaints of foot pain by the veteran in 
September 1997, and a diagnosis of pes planus in February 
1998.  The RO continued to deny the veteran's claim on that 
basis that new and material evidence had not been submitted 
that was sufficient to reopen the veteran's claim.  In a 
letter dated in January 1999, the RO again indicated the 
veteran needed to submit evidence that his foot problems 
began in or were aggravated in service.

In May 2000, the veteran requested that his claim be 
reopened.  The RO declined to do so.  This appeal followed.

Additional evidence received since the January 1990 RO 
decision

The additional evidence received since the January 1999 RO 
decision consists of VA outpatient treatment records 
concerning unrelated ailments and a statement from Dr. J.L.C. 
concerning an unrelated ailment.

Analysis

The January 1999 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for a bilateral foot condition may only be reopened if he 
submits new and material evidence.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after January 1999) evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether the veteran's bilateral 
foot condition was incurred in or aggravated by service.

The additional evidence received since the January 1999 RO 
decision consists of 
VA outpatient records dated in June 2000 which show 
continuing treatment for unrelated conditions and a statement 
from Dr. J.L.C. concerning an unrelated condition.  This 
evidence can be considered "new" in that it was not 
previously before the RO in January 1999.  The evidence, 
however, is not "material" because it does not bear directly 
and substantially upon the specific matter under 
consideration, namely whether the veteran's foot problems 
were incurred in or aggravated by service.  Indeed, the newly 
received evidence does not concern the veteran's bilateral 
foot condition at all.

To the extent that the veteran continues to contend that his 
bilateral foot problems were incurred in or aggravated by 
military service, such is reiterative of previous statements 
and is not new and cannot serve to reopen the claim.  
Moreover, laypersons without medical training, such as the 
veteran, cannot provide competent medical nexus evidence 
which would serve to reopen the claim.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  The veteran's statements are thus 
neither new or material.
 
In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current bilateral foot condition that is 
related to service.  The evidence which he has submitted is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, and it is thereby not 
material.  The additionally submitted evidence thus does not 
raise a reasonable possibility of substantiating the claim on 
the merits.  See 38 C.F.R. 
§ 3.156 (2001).  

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
bilateral foot condition is unsuccessful.  The recently 
received evidence not being both new and material, the claim 
of service connection for a bilateral foot condition is not 
reopened and the benefit sought on appeal remains denied.

Additional comments

As discussed above in connection with the VCAA, in the 
absence of a reopened claim there is no duty to assist the 
veteran.

To the extent that the veteran desires to pursue this claim 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).
In particular, competent medical evidence must be produced 
which tens to establish that the veteran's current bilateral 
foot disability was either incurred in service or aggravated 
in or due to service.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a bilateral foot 
condition is not reopened.  The benefit sought on appeal 
remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


